[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff instituted the present action to recover sums due for stone masonry work performed at the request of the defendant. Parties are in agreement that the work was performed and there are no claims made with respect to the quality of the work. So issue in dispute is whether the cost of the work was to be performed at the rate of $12 per square foot or at the rate of $15 per square foot. The plaintiff testified that he made an oral agreement with a representative of the defendant to perform certain stone masonry work at the rate of $15 per square foot and that he performed the work properly. The representative of the defendant also testified that the agreement as stated by the plaintiff was correct.
During the course of the project, payments were made to the plaintiff without the submission of invoices. The plaintiff did submit invoices indicating a rate of $15 per square foot. The defendant made periodic payments after it received those invoices.
The defendant claims that the plaintiff has performed prior work for the defendant at the rate of $9 per square foot charge. The defendant also claims that testimony of their representative to the contrary is motivated by disputes existing between that representative and the defendant. The defendant also claims that there were discussions between representatives of the defendant and the plaintiff after the receipt of the invoice indicating a charge of $15 a square foot in which the defendant stated that it had CT Page 3543 agreed to pay only a $12 per square foot charge.
The court resolves the issues of fact in favor of the plaintiff and finds there was an agreement to perform stone masonry work at the rate of $15 per square foot. The court further finds that there is still due and owing under that agreement the sum of $22,740 with statutory interest at the rate of 10% from the day requested by the plaintiff of March 3, 1989 to March 2, 1992 in the amount of $6,822 plus per diem interest from March 3, 1989 to the day of the judgment in the amount of $6.23 per day.
RUSH, JUDGE